               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



RODERICK WARNER WHELESS,           )
                                   )
               Petitioner,         )
                                   )        1:20CV403
    v.                             )        1:07CR230-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
               Respondent.         )


                                 ORDER

    This matter is before this court for review of the

Recommendation (“Recommendation”) filed on November 30, 2020, by

the Magistrate Judge in accordance with 28 U.S.C. § 636(b).

(Doc. 84.) In the Recommendation, the Magistrate Judge

recommends that this action be denied as filed and, to the

extent it may be a motion under § 2255, dismissed sua sponte for

failure to obtain certification for this § 2255 application by

filing a Motion for Authorization in the Court of Appeals as

required by 28 U.S.C. §§ 2255 and 2244 and Fourth Circuit Local

Rule 22(d). The Recommendation was served on the parties to this

action on November 30, 2020. (Doc. 85.) Petitioner filed timely

objections, (Doc. 86), to the Recommendation. The court notes

that in his objections, Petitioner requests the proper forms

from the Clerk’s Office to seek permission to file a second or

successive motion under 28 U.S.C. § 2255. Therefore, the court




      Case 1:07-cr-00230-WO Document 88 Filed 04/30/21 Page 1 of 3
will direct the Clerk’s Office to send Petitioner the proper

forms at his request.

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

     This court has appropriately reviewed the portions of the

Recommendation to which objection was made and finds they do not

change the substance of the United States Magistrate Judge’s

Recommendation, (Doc. 84). This court therefore adopts the

Recommendation.1

     IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 84), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s document entitled “Petitioner’s Motion

Requesting a Downward Variance in Light of his Postsentencing

Conduct Pursuant [to] 18 U.S.C.S. § 3661,” (Doc. 74), is

construed as a motion to vacate, set aside, or correct sentence


     1  Petitioner’s Motion to Request Compassionate Release,
(Doc. 76), as supplemented, (Docs. 80, 81, 82, 87), and his
related requests for counsel (Docs. 75, 79), have been
separately briefed and are not addressed in the Recommendation
or this Order.

                                     -2-



         Case 1:07-cr-00230-WO Document 88 Filed 04/30/21 Page 2 of 3
pursuant to 28 U.S.C. § 2255, and that this action is DENIED as

filed and, to the extent it may be a motion under § 2255,

dismissed without prejudice for failure to obtain certification

for this § 2255 application by filing a Motion for Authorization

in the Court of Appeals as required by 28 U.S.C. §§ 2255 and

2244 and Fourth Circuit Local Rule 22(d).

    IT IS FURTHER ORDERED that the Clerk send Petitioner a copy

of this Order, instruction forms for filing § 2255 motions in

this Court and Motions for Authorization in the Court of

Appeals, and four copies of § 2255 motion forms (more copies

will be sent on request). Petitioner should keep the original

and two copies of the § 2255 motion which can be submitted in

this Court if Petitioner obtains approval from the Fourth

Circuit.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 30th day of April, 2021.




                                 __________________________________
                                    United States District Judge



                                  -3-



      Case 1:07-cr-00230-WO Document 88 Filed 04/30/21 Page 3 of 3
